Name: Regulation (EEC) No 1698/70 of the Commission of 25 August 1970 on certain derogations concerning the production of quality wines produced in specified regions
 Type: Regulation
 Subject Matter: beverages and sugar;  cultivation of agricultural land;  food technology;  tariff policy
 Date Published: nan

 Avis juridique important|31970R1698Regulation (EEC) No 1698/70 of the Commission of 25 August 1970 on certain derogations concerning the production of quality wines produced in specified regions Official Journal L 190 , 26/08/1970 P. 0004 - 0005 Finnish special edition: Chapter 3 Volume 3 P. 0065 Danish special edition: Series I Chapter 1970(II) P. 0510 Swedish special edition: Chapter 3 Volume 3 P. 0065 English special edition: Series I Chapter 1970(II) P. 0579 Greek special edition: Chapter 03 Volume 5 P. 0176 Spanish special edition: Chapter 03 Volume 4 P. 0024 Portuguese special edition Chapter 03 Volume 4 P. 0024 REGULATION (EEC) No 1698/70 OF THE COMMISSION of 25 August 1970 on certain derogations concerning the production of quality wines produced in specified regions THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Regulation (EEC) No 817/70 (1)of 28 April 1970 laying down special provisions for quality wines produced in specified regions, and in particular Articles 5 (3) and 16 thereof; Whereas Article 5 (2) of Regulation (EEC) No 817/70 provides that the processing of grapes into must and of must into wine should take place within the specified region where those grapes were harvested in order that the wine produced may be designated a quality wine p.s.r.; Whereas it is necessary to define certain of the conditions to which the quality wines p.s.r. referred to in the second subparagraph of Article 5 (1) (a) of Regulation (EEC) No 817/70 are subject; Whereas there are, however, cases where Member States may authorise wine production outside the specified region of production ; whereas it is necessary, because of the risks of misrepresentation involved in such a practice, to limit it to cases where the grapes and grape musts are made into quality wines p.s.r. in the immediate proximity of the specified region; Whereas, in order to ensure effective control of such practice, provision should be made for it to be subject to application by the interested party and for the Member States to adopt measures on the storage and movement of these products, on the making of wine from those products, as well as entries in the turnover records; Whereas, where basic products intended for wine production under the conditions provided for in this Regulation are being dispatched from one Member State to another, a special entry should be made in the documents referred to in Article 39 of Council Regulation (EEC) No 542/69 (2) of 18 March 1969 on Community transit and in Article 1 of Commission Regulation (EEC) No 2313/69 (3) of 19 November 1969 on the internal Community transit document laid down for the purpose of certifying the Community nature of goods ; whereas, in this case, there is no need for the special entries provided for in Article 2 of Commission Regulation (EEC) No 1699/70 (4) of 25 August 1970 on the control of certain products in the wine sector; Whereas, in order to avoid any attempt at misrepresentation and to facilitate control, provision should be made for the grapes and musts which are the subject of this derogation to be held separately from grapes and grape musts which are unsuitable for yielding quality wines p.s.r.; Whereas the Commission should be informed of the quantities which are the subject of the derogations provided for in the second subparagraph of Article 5 (1) (a) of Regulation (EEC) No 817/70; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Wine; HAS ADOPTED THIS REGULATION: Article 1 1. When a quality wine p.s.r. is being produced, the processing of grapes into musts or of musts into wine under the conditions provided for in the second subparagraph of Article 5 (2) of Regulation (EEC) No 817/70 may take place only if authorised. (1)OJ No L 99, 5.5.1970, p. 20. (2)OJ No L 77, 29.3.1969, p. 1. (3)OJ No L 295, 24.11.1969, p. 8. (4)OJ No L 190, 26.8.1970, p. 6. 2. "Producer Member State" within the meaning of the second subparagraph of Article 5 (2) of Regulation (EEC) No 817/70, means the Member State on whose territory the grapes to be made into wine were harvested. Article 2 1. The competent authorities of the producer Member States may grant authorisation for the processing referred to in Article 1 only to wine makers using grapes or grape musts intended for processing into a quality wine p.s.r. and if their establishment is situated in the immediate proximity of the specified region in question. 2. Any party, whether an individual or a group, interested in obtaining such authorisation shall submit an application therefor to the competent authority of the producer Member State. The authorisation once granted shall remain valid until withdrawn by the competent authority or until the person authorised states in writing that he is no longer producing a quality wine p.s.r. outside the specified region. Article 3 The grapes and grape musts referred to in Article 1 must be held separately from grapes and grape musts which are unsuitable for yielding quality wines p.s.r. They should be easily identifiable at the time of inspection. Article 4 1. Until the appropriate Community provisions are adopted, Member States shall take the necessary measures to ensure control of the storage and movement of the grapes and musts referred to in Article 1 and the making of wine from them. 2. Where, for the purposes of dispatching the grapes and musts referred to in Article 1 from one Member State to another, document T2 referred to in Article 39 of Regulation (EEC) No 542/69 or document T2L referred to in Article 1 of Regulation (EEC) No 2313/69 is used, Section 31 of the document shall include, in addition to the description of goods, one of the following statements: "destinÃ © Ã la vinification, au titre du rÃ ¨glement (CEE) n º 1698/70, en vue de la production du v.q.p.r.d...." "bestimmt zur Herstellung von QualitÃ ¤tswein b.A.... im Sinne der Verordnung (EWG) Nr. 1698/70" "destinati alla vinificazione ai sensi del regolamento (CEE) n. 1698/70 per la produzione di v.q.p.r.d...." "bestemd voor de bereiding van v.q.p.r.d.... in de zin van Verordening (EEG) nr. 1698/70" (intended for the production of quality wine p.s.r.... in accordance with Regulation (EEC) No 1698/70) 3. Where paragraph 2 is applied, the provisions laid down in Article 2 of Regulation (EEC) No 1699/70 shall not apply. Article 5 Natural or legal persons who produce grapes or grape musts, and those who turn them into wine, shall indicate in the turnover records: (a) the quantities of grapes and grape musts intended for processing into quality wines p.s.r.; (b) the quantities of wine likely to be designated quality wine p.s.r.; (c) the name and address of the person or persons to whom the grapes or musts were supplied for processing into quality wine p.s.r. Article 6 Every year before 28 February, Member States shall inform the Commission of the quantities of each of the quality wines p.s.r. produced in their territory according to the traditional practices referred to in the second subparagraph of Article 5 (1) (a) of Regulation (EEC) No 817/70 throughout the marketing year just ended. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 August 1970. For the Commission The President Franco M. MALFATTI